Citation Nr: 1140953	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-25 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error in a May 1987 rating decision wherein the Regional Office denied entitlement to service connection for posttraumatic stress disorder and, if so, what effective date and rating or ratings should be assigned for the period in question.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which found there was no clear and unmistakable error in the May 1987 rating decision that denied service connection for PTSD.

In March 2009, the Board also found that there was no clear and unmistakable error in the May 1987 rating decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Memorandum Decision, the Court found that there was clear and unmistakable error in the May 1987 rating decision and reversed the Board's determination and ordered the Board to "grant service connection [for PTSD] no later than February 9, 1987" and "assign the appropriate disability rating or ratings for this period."

The case has been returned to the Board for effectuation of the Court's order.  

The issue involving effectuating the award of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

In an April 2011 Memorandum Decision, the Court determined that the May 1987 rating decision denying service connection for PTSD contained clear and unmistakable error in and ordered the Board to award service connection for PTSD no later than February 9, 1987.



CONCLUSION OF LAW

The May 1987 rating decision denying service connection for PTSD contained clear and unmistakable error.  38 U.S.C.A. § 7252(a) (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As stated above in the Introduction, in an April 2011 Memorandum Decision, the Court reversed the Board's March 2009 determination that there was no clear and unmistakable error in the May 1987 rating decision that denied service connection for PTSD and ordered the Board to award service connection for PTSD no later than February 9, 1987.  

Accordingly, in compliance with the Court's holding that the May 1987 rating decision contained clear and unmistakable error in denying service connection for PTSD and the Court's order, service connection for PTSD is awarded no later than February 9, 1987.  38 U.S.C.A. § 7252(a) (West 2002); Chisem v. Brown, 8 Vet. App. 374, 375 (1995); Harris v. Brown, 7 Vet. App. 547 (1995).


ORDER

Entitlement to service connection for PTSD is awarded no later than February 9, 1987.


REMAND

When the Board grants service connection for a disability, it normally does not also remand the issue with instructions to assign an effective date and a rating or ratings for the disability, as such actions by the agency of original jurisdiction are standard practice when effectuating the grant of service connection by the Board.  

However, due to the nature of what the Court did in its Memorandum Decision in instructing the Board to grant service connection for PTSD "effective no later than February 9, 1987" and "assign the appropriate disability rating or ratings for this period," the Board feels compelled to remand these instructions for the agency of original jurisdiction to consider these issues in the first instance.  

The Board presumes that the Court did not intend to remove a due process entitlement from the Veteran in having the Board address the issues of the appropriate effective date and rating or ratings for PTSD during the time period in question before the RO has had a chance to consider those issues.  Regardless, the Board finds that the Veteran would be prejudiced if it considered these issues in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that the Board must determine whether a claimant would be prejudiced by Board adjudication of an issue not adjudicated by the agency of original jurisdiction).

Accordingly, the case is REMANDED for the following action:

The RO should effectuate the Court's award of entitlement to service connection for PTSD no later than February 9, 1987, and assign the appropriate disability rating or ratings for this period.  The Veteran should be notified of the time limit within which a notice of disagreement must be received in order to initiate appellate review by the Board, and, if a statement of the case is issued, it should inform the Veteran of the time limit within which a substantive appeal must be filed in order to perfect an appeal to secure appellate review by the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


